 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                       3:18-CR-072-LRH-CBC

 9                Plaintiff,                       Preliminary Order of Forfeiture

10         v.

11 GERARDO CABRAL-MADERA,

12                Defendant.

13         This Court finds Gerardo Cabral-Madera pled guilty to Count One of a One-Count
14 Indictment charging him with Alien in Possession of a Firearm in violation of 18 U.S.C. §

15 922(g)(5)(A). Indictment, ECF No. 1; Change of Plea, ECF No. 22
                                                                __; Plea Agreement, ECF
16 No. __.
       23

17         This Court finds Gerardo Cabral-Madera agreed to the forfeiture of the property set
18 forth in the Plea Agreement and the Forfeiture Allegation of the Indictment. Indictment,

19 ECF No. 1; Change of Plea, ECF No. 22
                                      __; Plea Agreement, ECF No. 23
                                                                  __.
20         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States
21 of America has shown the requisite nexus between property set forth in the Plea Agreement

22 and the Forfeiture Allegation of the Indictment and the offense to which Gerardo Cabral-

23 Madera pled guilty.

24         The following property is any firearm or ammunition involved in or used in any
25 knowing violation of 18 U.S.C. § 922(g)(5)(A), and is subject to forfeiture pursuant to 18

26 U.S.C. § 924(d)(1) with 28 U.S.C. § 2461(c):

27                1. a Rossi, .22 caliber rifle, bearing serial number G292678; and
28                2. any and all ammunition
 1   (all of which constitutes property).

 2          This Court finds that the United States of America may amend this order at any time

 3   to add subsequently located property or substitute property to the forfeiture order pursuant

 4   to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

 5          This Court finds the United States of America is now entitled to, and should, reduce

 6   the aforementioned property to the possession of the United States of America.

 7          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

 8   DECREED that the United States of America should seize the aforementioned property.

 9          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

10   rights, ownership rights, and all rights, titles, and interests of Gerardo Cabral-Madera in the

11   aforementioned property are forfeited and are vested in the United States of America and

12   shall be safely held by the United States of America until further order of the Court.

13          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

14   of America shall publish for at least thirty (30) consecutive days on the official internet

15   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

16   describe the forfeited property, state the time under the applicable statute when a petition

17   contesting the forfeiture must be filed, and state the name and contact information for the

18   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

19   and 21 U.S.C. § 853(n)(2).

20          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

21   or entity who claims an interest in the aforementioned property must file a petition for a

22   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

23   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §

24   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

25   right, title, or interest in the forfeited property and any additional facts supporting the

26   petitioner’s petition and the relief sought.

27          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

28   must be filed with the Clerk of the Court, Bruce R. Thompson U.S. Courthouse and Federal
                                                   2
 1   Building, 400 South Virginia Street, 3rd Floor, Reno, Nevada 89501, no later than thirty

 2   (30) days after the notice is sent or, if direct notice was not sent, no later than sixty (60) days

 3   after the first day of the publication on the official internet government forfeiture site,

 4   www.forfeiture.gov.

 5          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

 6   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

 7   Attorney’s Office at the following address at the time of filing:

 8                  Daniel D. Hollingsworth
                    Assistant United States Attorney
 9                  James A. Blum
                    Assistant United States Attorney
10                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
11

12          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

13   described herein need not be published in the event a Declaration of Forfeiture is issued by

14   the appropriate agency following publication of notice of seizure and intent to

15   administratively forfeit the above-described property.

16          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

17   copies of this Order to all counsel of record.
                    September 10
            DATED _____________________, 2019.
18

19

20

21                                                HONORABLE LARRY R. HICKS
                                                  UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28
                                                      3
